Citation Nr: 0632411	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error in a January 
1995 rating decision, assigning an initial 10 percent rating 
for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to October 1994.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Sioux Falls, South Dakota.      


FINDING OF FACT

The initial assignment of a 10 percent evaluation for 
tinnitus in an unappealed January 1995 rating decision was 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.  


CONCLUSION OF LAW

The January 1995 rating decision that assigned an initial 10 
percent disability rating for tinnitus did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to a claim of 
clear and unmistakable error.  Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).       


REASONS AND BASES FOR FINDING AND CONCLUSION

By a January 1995 rating decision, service connection for 
tinnitus was granted and an initial 10 percent rating was 
assigned under the provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  This decision was not appealed, and 
thus the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a). 

The RO's decision is final and binding and will be accepted 
as correct in the absence of clear and unmistakable error.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).         

The question of whether clear and unmistakable error is 
present in a prior determination is analyzed under a three-
pronged test.  First, it must be determined whether either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed and evaluated), or that the 
statutory or regulatory provisions existing at that time were 
incorrectly applied.  Second, the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome.  Third, a determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc)).          

In 1995, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1995).  

At the time of the January 1995 rating decision, Diagnostic 
Code 6260 provided for a single 10 percent disabling rating 
for tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1994).  That was the only rating 
available under that diagnostic code; therefore, it was the 
maximum disability rating permissible. 



In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the lower Court's decision in Smith, 
and affirmed VA's long-standing interpretation of pre-June 
13, 2003, DC 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  The Federal Circuit then found that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was plainly 
erroneous or inconsistent with the regulations, and concluded 
that the lower Court erred in not deferring to VA's 
interpretation, which limited a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.    

In light of the above, the Board finds that the assignment of 
an initial 10 percent rating for tinnitus at the time of the 
January 1995 rating decision was not clearly and unmistakably 
erroneous and the assignment of an initial 10 percent rating 
for tinnitus was in accordance with law. 
ORDER

The January 1995 rating decision, which assigned an initial 
10 percent rating for tinnitus, was not clearly and 
unmistakably erroneous, and the appeal is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


